internal_revenue_service number release date index number ------------------------- ------------------------------ --------------------------------------------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------------- telephone number -------------------- refer reply to cc corp plr-118006-12 date date legend taxpayer ------------------------------------------------------------------- ------------------------------------------------------ operating partnership --------------------------------------------------------------------------- --------------------------------------------------------------------------------- exchange ----------------------------------- date date date date year year dear ------------ -------------------------- ----------------------- -------------------------- ----------------------- ------- ------- this letter responds to your letter dated date submitted on behalf of taxpayer requesting rulings under sec_301 sec_305 and sec_562 ruling_request the rulings contained in this letter are based upon facts and representations that were plr-118006-12 submitted on behalf of taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is an accrual basis taxpayer that files its federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis substantially_all of taxpayer’s business activity is conducted through operating partnership taxpayer represents that it qualifies as a reit under the code taxpayer regularly distributes at least of its taxable_income for each taxable_year in order to comply with sec_857 taxpayer has one class of common_stock outstanding the common_stock the shares of which are publicly traded on the exchange all references to stockholder herein refer to holders of common_stock taxpayer currently intends to sell a number of its properties in year and year and expects to recognize taxable gain in order to eliminate the taxable_income under sec_857 for each respective taxable_year and to continue to qualify as a reit for each taxable_year taxpayer intends to make a dividend distribution to its stockholders the special dividend the year special dividend will be declared by the board_of directors on or before date with respect to the taxable_year ending on date and will be paid to taxpayer’s stockholders on or before date the special dividend will be declared in october november or december of year and will be payable to taxpayer’s stockholders of record on a specified date in such month the year special dividend will be declared by the board_of directors on or before date with respect to the taxable_year ending on date and will be paid to taxpayer’s stockholders on or before date the special dividend will be declared in october november or december of year and will be payable to taxpayer’s stockholders of record on a specified date in such month each stockholder may elect to receive the entire dividend to which the stockholder is entitled under the declaration in either all cash cash_option all common_stock of equivalent value stock_option or a combination of cash and common_stock mixed option subject_to a limitation on the amount of cash to be distributed in the aggregate to all common_stock shareholders cash limitation the cash limitation will not be less than of the aggregate declared distribution under the special dividend the board_of directors may determine to increase the total amount of cash payable under either special dividend in which case the cash plr-118006-12 limitation will be increased appropriately in such event all references below to a percent cash limit including the mixed option as defined below will refer to the greater cash limit if the total number of shares of common_stock with respect to which the cash_option election or the mixed option election is made would result in the payment of cash in an aggregate amount that is less than or equal to the cash limitation then all holders of such shares will receive cash equal to the amount elected the stockholders who elect the cash_option will receive the special dividend entirely in cash and stockholders who elect the mixed option will receive the special dividend in cash and common_stock if the total number of shares of common_stock with respect to which the cash_option election or the mixed option election is made would result in the payment of cash in an aggregate amount that is more than the cash limitation then i stockholders electing to receive the mixed option will receive of the special dividend in cash with the remainder being received in shares of common_stock and ii stockholders electing to receive the cash_option will receive a prorated portion of the remaining available cash ie the cash limitation minus the aggregate amount of cash payable to stockholders electing the mixed option with the remainder being received in shares of common_stock taxpayer represents that in no case will a stockholder electing to receive cash whether under the cash_option or the mixed option receive less than of the stockholder’s portion of the special dividend in cash any stockholder who does not elect to receive either cash or stock will be deemed to have elected to receive his or her entire dividend in common_stock taxpayer will provide its stockholders with election forms shortly after the record_date for each special dividend each election form will set forth the amount of the special dividend including a description of the cash limitation each stockholder may elect by the election deadline the cash_option the stock_option or the mixed option to the extent necessary taxpayer will issue cash in lieu of fractional shares of common_stock which will not count toward the cash limitation taxpayer represents that the calculation of the number of shares to be received by any stockholder will be determined over a period of up to two weeks ending as close as practicable to the payment_date of each special dividend based upon a formula utilizing market prices that is designed to equate in value the number of shares to be received with the amount of money that could be received instead with respect to any stockholder participating in taxpayer’s dividend reinvestment and stock purchase plan drip the drip will apply only to the extent that in the absence of the drip the participating stockholder in each special dividend would have received the distribution of cash under the special dividend plr-118006-12 rulings based solely on the information submitted and the representations made we rule as follows all of the cash and shares of common_stock distributed by taxpayer in the special dividends will be treated as a distribution_of_property by taxpayer with respect to its stock to which sec_301 applies by reason of sec_305 the amount of the distribution of common_stock received by any stockholder in the special dividends will be considered to equal the amount of the money which could have been received instead sec_301 sec_1_305-1 and b example the terms of the special dividends will not cause the special dividends to be considered preferential under sec_562 of the code accordingly if under those terms a stockholder receives a combination of common_stock and money that differs from the combination received by another stockholder and if the fair_market_value of the common_stock on the date of distribution differs from the amount of money which could have been received instead those differences will not cause the distribution to be considered preferential under sec_562 caveats except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code procedural statements this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling plr-118006-12 pursuant to the power_of_attorney on file in this office a copy of this letter will be sent to your authorized representative sincerely ____________________ mary e goode senior counsel branch office of associate chief_counsel corporate cc
